Title: From Thomas Jefferson to Thomas Mann Randolph, 3 July 1799
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. To TMR.
July 3. 99.

Mr. Mc.gehee is mistaken in supposing I had made mr Madison’s nails. not a single one is made, because he promised to give me notice sufficient for having them made before he should go away. your letter being delivered to me at Monticello at 2. aclock & my people all over at Shadwell, I can do nothing in it to-day; but they finish at Shadwell tonight & will all come over here, and in the morning I will stop one of the boys to make the sprigs you desire.
Your’s affectionately

Th:J.

